UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): May 15, 2015 ( May 12, 2015 ) VBI VACCINES INC. (Exact name of registrant as specified in charter) Delaware 000-18188 93-0589534 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 222 3 rd Street, Suite 2241 Cambridge, Massachusetts 02142 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code:(617) 830-3031 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2 below). [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)). [ ] Pre-commencement communications pursuant to Rule 13e-(c) under the Exchange Act (17 CFR 240.13(e)-4(c)) Item 5.07.Submission of Matters to a Vote o f Security Holders. On May 12, 2015, VBI Vaccines Inc. (the “Company”) held its 2015 Annual Meeting of Stockholders.At the meeting, the stockholders voted to: (1) elect seven directors; (2) approve, on an advisory basis, the frequency of holding an advisory vote on executive compensation; (3) approve, on advisory basis, the compensation of our named executive officers; and (4) the ratification of the appointment of Peterson Sullivan LLP as the Company’s independent registered public accounting firm for the year ending December 31, 2015. The voting results on these proposals were as follows: Proposal 1: Election of Seven Directors Director Votes For Withheld Broker Non-Votes Jeff R. Baxter FCMA 19,403 Sam Chawla 19,053 Trent D. Davis Michel De Wilde, Ph.D. 580 Steven Gillis Ph.D. 580 Michael Steinmetz Ph.D. 18,793 Alan P. Timmins 580 Proposal 2: Approve, on an advisory basis, the frequency of holding an advisory vote on executive compensation 1 year 2 years 3 years Abstentions Broker Non-Votes Proposal 3 : Approve, on advisory basis, the compensation of our named executive officers Votes For Votes Against Abstentions Broker Non-Votes Proposal 4 : Ratification of the appointment of Peterson Sullivan LLP as the Company’s independent registered public ac counting firm for the year ending December 31, 2015 Votes For Votes Against Abstentions 0 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VBI VACCINES INC. Date: May 15, 2015 By: /s/ Jeff Baxter Jeff Baxter Chief Executive Officer
